Citation Nr: 0508332	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left thumb 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for a left thumb disability, left 
knee arthritis, and right shoulder arthritis.  In July 2004, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in February 
2005.


FINDINGS OF FACT

1.  By unappealed decision dated in January 2001, the RO 
denied entitlement to service connection for a left thumb 
disability.

2.  By unappealed decision dated in January 2001, the RO 
denied entitlement to service connection for left knee 
arthritis.

3.  By unappealed decision dated in January 2001, the RO 
denied entitlement to service connection for right shoulder 
arthritis.

4.  The evidence received since the January 2001 decision 
includes evidence that is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claims, and does not raise 
a reasonable possibility of substantiating the claims for 
service connection for a left thumb disability, left knee 
arthritis, and right shoulder arthritis.





CONCLUSIONS OF LAW

1.  The unappealed January 2001 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  No new and material evidence has been received since the 
January 2001 rating decision to reopen the claim for service 
connection for a left thumb disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  No new and material evidence has been received since the 
January 2001 rating decision to reopen the claim for service 
connection for left knee arthritis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

4.  No new and material evidence has been received since the 
January 2001 rating decision to reopen the claim for service 
connection for right shoulder arthritis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Board notes that a substantially complete claim was 
received in January 2003, after the enactment of the VCAA.  

In a letter dated in August 2004, VA informed the veteran of 
the VCAA and VA's obligation under the act, to include the 
evidence needed to support his claims.  The letter notified 
the veteran of what constituted new and material evidence to 
reopen his claims as well as the requirements for 
establishing service connection.  The veteran was asked to 
send evidence tending to show that a disability of the left 
thumb and right knee, and arthritis of the right shoulder 
existed from service to the present time.  In addition, the 
discussion contained in this letter effectively furnished the 
veteran notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist him in 
obtaining, and requested that the veteran provide VA with the 
evidence that he possessed that pertained to his claims.

For the above reasons, the Board finds that VA complied with 
the notice requirements of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies the VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (the content 
and notice requirements pertaining to the evidence in the 
claimant's possession or a similar request to that effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2004) (describing harmless error).  Therefore, 
given that the content requirements of a VCAA notice have 
been satisfied, any defect with respect to the timing of the 
VCAA notice is harmless error.

With respect to the duty to assist, VA obtained all treatment 
records identified as related to the veteran's request to 
reopen his claims of service connection.  In this context, 
the veteran's service medical records, VA medical records, 
and identified private treatment records have been associated 
with the claims folder.  There is no record of the veteran or 
his representative having asserted that there is additional 
evidence to be obtained, or that there was a request for 
assistance that was not acted upon.  Accordingly, VA has 
complied with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

Factual Background

In June 2000, the veteran submitted a claim for service 
connection, in pertinent part, for a left thumb disability, 
left knee arthritis, and right shoulder arthritis.

The veteran's service medical records (SMRs) were of record.  
The SMRs were absent of any indication that the veteran 
injured his left thumb, left knee or right shoulder while in 
service.

In November 1999, the veteran complained of pain in his 
shoulders and left knee.  He also had a cut on his left 
thumb.  The diagnosis was arthritis and degenerative joint 
disease.  The veteran underwent VA X-rays of his left knee 
and right shoulder.  The results were no evidence of 
significant arthritic change in his left knee and mild 
glenohumeral degenerative change in his right shoulder with 
no evidence of arthritic change.

The RO received the veteran's VA outpatient records dated 
December 1999 to August 2000, which were absent of any 
complaints of, or treatment for, his left thumb, left knee, 
or right shoulder.

At a November 2000 VA examination, the veteran was diagnosed 
with arthritis.

In December 2000, the veteran underwent another VA 
examination.  The diagnosis was right shoulder 
acromioclavicular joint arthrosis and impingement, left thumb 
injury, and left knee patellar chondromalacia.  X-rays were 
also performed.  Results of the left thumb were sclerosis of 
the mid shaft of the proximal phalanx.  Results of the left 
knee were no significant degenerative changes.

The RO denied the veteran's claim by rating decision dated 
January 2001 because the service medical records were silent 
as to service incurrence of a left thumb injury, left knee 
disability, and right shoulder disability.  The veteran was 
informed of this decision and his appellate rights by letter 
dated January 2001.  He did not perfect an appeal within the 
required time frame.

In January 2003, the veteran submitted another claim for 
service connection, in pertinent part, for a left thumb 
disability, right shoulder arthritis and left knee arthritis.  
With the claim, the veteran submitted an insurance form dated 
May 2002 that revealed a diagnosis of severe degenerative 
disease of the lumbar spine.

In April 2003, the RO received the veteran's VA outpatient 
treatment records dated November 1999 to March 2003.  The 
records reveal that in August 2002, an ultrasound of the 
veteran's left knee was performed which discovered a Baker's 
cyst.  No other complaints of his left knee, left thumb or 
right shoulder were found in the VA outpatient treatment 
records.

In April 2003, the RO again denied the veteran's claim 
stating the medical evidence did not show that the veteran's 
left thumb disability, left knee arthritis, or right shoulder 
arthritis occurred in service.

Analysis

While regulations implementing the VCAA contain an amendment 
of the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As 
the veteran's claim to reopen was filed after the effective 
date of the new regulations, the Board finds that such 
provisions are applicable here.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The veteran asserts that he incurred his left thumb 
disability, left knee arthritis and right shoulder arthritis 
while in the service.  He submitted a claim for compensation 
for these disabilities in June 2000.  By rating decision in 
January 2001, the RO denied the claim because the medical 
evidence of record did not support the incurrence of a left 
thumb disability, left knee arthritis or right shoulder 
arthritis while in service.  The veteran did not appeal this 
decision.  The January 2001 rating decision was the last 
final denial on this basis.  However, he submitted another 
claim for the same disabilities in January 2003.  He is now 
asking to reopen his claim for service connection for a left 
thumb disability, left knee arthritis, and right shoulder 
arthritis.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
January 2001.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since January 2001, the veteran submitted VA outpatient 
medical records dated November 1999 to March 2003 that 
revealed in August 2002, he had a Baker's cyst on his left 
knee.  The other medical records submitted were related to 
complaints and disabilities that are not related to the 
present claim.  Therefore, the veteran has not submitted any 
evidence that addresses whether his left thumb disability, 
left knee arthritis, or right shoulder arthritis were 
incurred in service.  Hence, this recently submitted evidence 
is cumulative or redundant of the evidence previously of 
record and does not, by itself or in connection with evidence 
previously assembled, raise a reasonability of substantiating 
the claims.  As such, it is not new and material as 
contemplated by law.  See 38 C.F.R. § 3.156(a) (2004).  Thus, 
it follows that the recently submitted evidence is 
insufficient to reopen the veteran's claim of entitlement to 
service connection for a left thumb disability, left knee 
arthritis, and right shoulder arthritis.  See 38 U.S.C.A. 
§ 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a left thumb disability, left knee 
arthritis, and right shoulder arthritis is not reopened.  The 
appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


